Citation Nr: 1132513	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  07-05 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an encapsulated epithelial thymoma, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In January 2010, the Board remanded the claim for additional development.

In a June 2008 statement, the Veteran indicated that he believed his aortic heart repair should be "incorporated into his claim."  In February 2010, the Veteran stated that aortic disease, aortic valve repair, high blood pressure, and ischemic heart disease were all "recorded in his claim."  He appears to be raising an informal claim of service connection for heart disease.  As this issue has not been developed for appellate review, a claim of service connection for heart disease is referred to the agency of original jurisdiction for appropriate action.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during his active military service and is presumed to have been exposed to herbicide agents.

2.  The competent medical evidence shows that the Veteran's encapsulated epithelial thymoma was not a form of Hodgkin's disease, non-Hodgkin's lymphoma, or a respiratory cancer.

3.  The Veteran does not have encapsulated epithelial thymoma that is attributable to his active military service and his encapsulated epithelial thymoma was not a malignant tumor that was manifested within one year of service, or a disease that is associated with exposure to herbicide agents.



CONCLUSION OF LAW

The Veteran does not have encapsulated epithelial thymoma that is the result of disease or injury incurred in or aggravated during active military service, nor may encapsulated epithelial thymoma be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.313 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the claim.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a decision as to the claim on appeal has been accomplished.  Through March 2005 and June 2007 notice letters, the RO notified the Veteran and his representative of the information and evidence needed to substantiate the Veteran's claim of service connection.  The June 2007 letter provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the complete notice was not provided until after the RO initially adjudicated the Veteran's claim, the claim was properly re-adjudicated in January 2011, which followed the June 2007 notice letter.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the March 2005 and June 2007 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disability.  Consequently, a remand of the service connection issue for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as have treatment records from the VA Medical Center (VAMC) in Fort Wayne, Indiana.  Records from multiple private treatment providers identified by the Veteran have also been obtained.  There is no indication that relevant records from the Social Security Administration (SSA) exist as the Veteran is not in receipt of SSA benefits.  Additionally, the Veteran has submitted two statements in support of his claim attached with detailed exhibits.  The Veteran has not otherwise alleged that there are any outstanding records probative of his claim on appeal that need to be obtained.

Pursuant to the Board's January 2010 remand, the Veteran was provided a VA examination in connection with his claim in February 2010, the report of which is of record.  That examination report contains sufficient evidence by which to decide the claim regarding the Veteran's encapsulated epithelial thymoma and its possible relationship to his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In discussing the nature and etiology of the Veteran's encapsulated epithelial thymoma, the examiner reviewed the claims file and relevant medical literature, considered the Veteran's complete medical history, and conducted an examination.  

Significantly, the February 2010 VA examiner answered all of the questions set forth by the Board in the January 2010 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a veteran has a right to compliance with remand instructions).  The Board instructed the prospective examiner to address:  (1) whether the Veteran's encapsulated epithelial thymoma fell within the category of Hodgkin's disease or non-Hodgkin's lymphoma; (2) whether the Veteran's encapsulated epithelial thymoma fell within the category of a respiratory cancer; and (3) whether it is as likely as not that the Veteran's encapsulated epithelial thymoma was due to in-service exposure to herbicide agents.  The examiner addressed all three aspects of the Veteran's claim and provided a detailed rationale for his opinion that found support in the record.  Thus, the Board finds that the February 2010 VA examination report satisfies the duty to assist with respect to obtaining an adequate medical examination and opinion concerning the Veteran's encapsulated epithelial thymoma.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II. Analysis

The Veteran asserts that service connection is warranted for encapsulated epithelial thymoma.  He primarily contends that the disease was the result of exposure to herbicide agents, such as Agent Orange, when he served in the Republic of Vietnam during his active military service.  The Veteran believes that exposure to herbicide agents caused the encapsulated epithelial thymoma or, at least, should be presumed to have caused the encapsulated epithelial thymoma.

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, such as a malignant tumor, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2010).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases (including Hodgkin's disease, non-Hodgkin's lymphoma, and respiratory cancers) are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.309(e).  (In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).)

(The Board notes that the provisions of 38 C.F.R. § 3.309(e) were amended while the claim was in remand status in order to include additional presumptive diseases.  See 75 Fed. Reg. 53202-53216 (Aug. 31, 2010).  However, the additional diseases do not affect the Veteran's claim as they pertain to chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.)

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

Additionally, the regulations specifically state that service in Vietnam during the Vietnam Era together with the development of non-Hodgkin's lymphoma manifested subsequent to such service is sufficient to establish service connection for that disease.  38 C.F.R. § 3.313(b) (2010).

Regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, pertaining to herbicide agent exposure presumptive diseases, a veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).

Encapsulated Epithelial Thymoma

The Veteran's service treatment records do not contain a diagnosis of encapsulated epithelial thymoma, or reference any complaints or treatment pertaining to the thymus.  The Veteran's September 1974 separation examination was normal and an associated chest x-ray was negative.

Medical records exist for the one-year period following the Veteran's discharge from active service.  There are VA treatment records and a VA compensation and pension examination, dated from December 1974 to June 1975.  These records are likewise negative for a diagnosis of encapsulated epithelial thymoma and they do not reference any complaints or treatment pertaining to the thymus.  Notably a malignant tumor was not identified during this time period.

The competent medical evidence reflects that the Veteran's encapsulated epithelial thymoma did not manifest until many years after service.  A mass was initially identified in the area of the thymus in 2004, approximately 30 years after the Veteran's separation from active military service.  The Veteran does not dispute that 2004 was the general timeframe of when his encapsulated epithelial thymoma was identified.  None of the Veteran's treating physicians indicated that the mass manifested during the time period of one year after the Veteran's separation from service.  The evidence does not show that the Veteran had a tumor that manifested within the one-year period following separation, even if the Veteran's thymoma was considered to be malignant.  Thus, service connection is not warranted for a malignant tumor on a presumptive basis pertaining to chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In regards to the Veteran's theory of entitlement concerning exposure to Agent Orange, his personnel records document that he had "in country" service in the Republic of Vietnam from October 1968 to October 1969 and from September 1970 to September 1971.  Accordingly, the Board finds that the Veteran served in the Republic of Vietnam during his active military service and is presumed to have been exposed to herbicide agents as there is no affirmative evidence to the contrary.

As discussed in the January 2010 Board remand, there was somewhat conflicting evidence from the time period that the Veteran's encapsulated epithelial thymoma was identified in 2004 as to whether there was lymphoma or other cancer in the lymphatic tissue that may liken the encapsulated epithelial thymoma to Hodgkin's disease or non-Hodgkin's lymphoma.  A January 2004 CT scan report indicated that one of the differential diagnoses was lymphoma.  However, the March 2004 surgical report contained statements why the surgeon believed the mass was a thymoma rather than a lymphoma.

A March 2004 pathology report contained language that raised an issue whether there was metastasized cancer in some lymphatic tissue.  The pathologist stated that there were no more than slight nuclear atypia and that mitosis was practically absent.  He found that admixed with tumor were occasional aggregates of plasma cells and there was a thin rim of lymphocytes.  He noted that the tumor did not extend to the inked out margin, but in other areas, the thymus showed lymphoid hyperplasia.  In April 2004, one of the Veteran's surgeons indicated to his cardiologist that the language about diffuse lymphoid hyperplasia meant that there was lymph node metastasis.  On the other hand, a May 2004 respiratory examination summarizing thymectomy reports noted there was no evidence of malignancy.

In February 2010, the Veteran underwent VA respiratory examination in connection with the claim.  This action was taken pursuant to the Board's January 2010 remand.  The examiner reviewed the claims file, considered the Veteran's complete medical history, and conducted an examination.  In his report, the examiner addressed whether the Veteran's encapsulated epithelial thymoma fell within the category of Hodgkin's disease or non-Hodgkin's lymphoma.  This aspect of the claim is important because Hodgkin's disease and non-Hodgkin's lymphoma are listed as diseases that are to be service connected if a veteran was exposed to herbicide agents in the manner that the Veteran was exposed.  See 38 C.F.R. § 3.309(e).  Additionally, non-Hodgkin's lymphoma is to be service connected for veterans who have service in Vietnam similar to the Veteran's service.  See 38 C.F.R. § 3.313(b).

After reviewing the evidence in the claims file and other medical literature, the VA examiner provided an unequivocal opinion that the Veteran's encapsulated epithelial thymoma is not within the category of either Hodgkin's disease or non-Hodgkin's lymphoma.  The examiner stated that the Veteran's thymoma was a benign (non-malignant) process whereas Hodgkin's disease and non-Hodgkin's lymphoma are malignant.  The examiner noted that, while the thymus plays an integral part in the immune system, and therefore has lymphatic tissues present, the lymphatic tissues in the Veteran's case were identified on the pathology and radiology reports as benign in nature.  The examiner stated that "lymphoid hyperplasia" specifically designated benign (non-malignant) tissues and is therefore unlike Hodgkin's disease and non-Hodgkin's lymphoma.

The Board finds the February 2010 VA examiner's opinion on the matter to be persuasive as he considered the Veteran's specific disease, the history of the disease, and the characteristics of Hodgkin's disease and non-Hodgkin's lymphoma.  According to the examiner, the essential difference between the Veteran's encapsulated epithelial thymoma and Hodgkin's disease or non-Hodgkin's lymphoma is the non-malignancy/malignancy characteristic.  Because the Veteran's encapsulated epithelial thymoma was a benign process, it is not equivalent to Hodgkin's disease or non-Hodgkin's lymphoma.  

The Veteran has set forth his belief that his claimed disease is a type of Hodgkin's disease or non-Hodgkin's lymphoma.  However, there is no indication that he possesses the medical expertise to provide a probative opinion on a complex medical question such as what types of diseases can be characterized as Hodgkin's disease or non-Hodgkin's lymphoma.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).

In addition, the Veteran has submitted multiple articles and research pertaining to thymomas, and Hodgkin's disease and non-Hodgkin's lymphoma.  This evidence does not support his theory because it generally discusses "malignancy" when describing Hodgkin's disease and non-Hodgkin's lymphoma.  As discussed above, the Veteran's encapsulated epithelial thymoma was benign and not malignant.  Thus, even if Hodgkin's disease and non-Hodgkin's lymphoma can affect the thymus, the essential difference is the non-malignancy/malignancy characteristic.

In view of the evidence of record, including the February 2010 VA examiner's opinion, the Board finds that the Veteran's encapsulated epithelial thymoma was not a form of Hodgkin's disease or non-Hodgkin's lymphoma.  Consequently, service connection is not warranted for encapsulated epithelial thymoma on the basis that it should be service connected presumptively as Hodgkin's disease or non-Hodgkin's lymphoma as associated with in-service exposure to herbicide agents or service in Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309, 3.313.

The February 2010 VA examiner also addressed whether the Veteran's encapsulated epithelial thymoma fell within the category of a respiratory cancer.  This aspect of the claim is important because respiratory cancers are listed as diseases that are to be service connected if a veteran was exposed to herbicide agents in the manner that the Veteran was exposed.  See 38 C.F.R. § 3.309(e).

After reviewing the evidence in the claims file and other medical literature, the VA examiner provided an unequivocal opinion that the Veteran's encapsulated epithelial thymoma is not within the category of respiratory cancers.  The examiner set forth reasoning that was similar to the discussion of Hodgkin's disease and non-Hodgkin's lymphoma.  According to the examiner, because all respiratory cancers are by definition malignant, and the Veteran's disease was benign (non-malignant), his encapsulated epithelial thymoma cannot be a respiratory cancer.  Additionally, the examiner noted that the relationship between the Veteran's thymoma and any adjacent respiratory structures is one based only on close proximity to each other.  The examiner also noted that the evidence did not show that the Veteran had respiratory cancer separate from the thymoma.  

The Board finds the February 2010 VA examiner's opinion on the matter to be persuasive as he considered the Veteran's specific disease, the history of the disease, and the characteristics of respiratory cancers.  According to the examiner, the essential difference between the Veteran's encapsulated epithelial thymoma and respiratory cancers is the non-malignancy/malignancy characteristic.  Because the Veteran's encapsulated epithelial thymoma was a benign process, it is not equivalent to a respiratory cancer.  

The Veteran has set forth his belief that his claimed disease is a respiratory cancer.  However, there is no indication that he possesses the medical expertise to provide a probative opinion on a complex medical question such as what types of diseases can be characterized as respiratory cancer.  See Espiritu, 2 Vet. App. at 494; Jandreau, 492 F.3d at 1377.  In addition, the Veteran has submitted multiple articles and research pertaining to thymomas and respiratory cancers.  This evidence does not support his theory because it generally discusses "malignancy" when describing respiratory cancers.  As discussed above, the Veteran's encapsulated epithelial thymoma was benign and not malignant.  Thus, even if the thymus was considered part of the respiratory system, the essential difference is the non-malignancy/malignancy characteristic.

In view of the evidence of record, including the February 2010 VA examiner's opinion, the Board finds that the Veteran's encapsulated epithelial thymoma was not a form of respiratory cancer.  Consequently, service connection is not warranted for encapsulated epithelial thymoma on the basis that it should be service connected presumptively as a respiratory cancer as associated with in-service exposure to herbicide agents.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

The February 2010 VA examiner lastly addressed whether it is as likely as not that the Veteran's encapsulated epithelial thymoma was due to in-service exposure to herbicide agents.  This aspect of the claim is important because the Veteran's disease could still possibly be related to herbicide agent exposure even though it is not recognized under 38 U.S.C.A. § 1116.  See Combee, 34 F.3d at 1044-45; McCartt, 12 Vet. App. at 167.

After reviewing the evidence in the claims file and other medical literature, the VA examiner provided an opinion that there is currently no identified body of scientific evidence indicating a probability of 50 percent or more of benign thymomas (as found in the Veteran) occurring as a result of exposure to any of the types of herbicide agents.  The examiner stated that there are no specific etiologies for the Veteran's condition.  Although tumors of the thymus are relatively rare, most are benign according to the examiner.  Significantly, the examiner stated that if the tumor is cancerous, it receives a special designation, i.e., "malignant thymoma."  

The Board finds the February 2010 VA examiner's opinion on the matter to be persuasive as he considered the Veteran's specific disease, the history of the disease, the difference between malignant and benign thymomas, and the scientific evidence pertaining to the etiology of thymomas and the possible relationship to herbicide exposure.  According to the examiner, there is not a 50 percent or greater possibility that the Veteran's disease is related to his presumed in-service exposure to herbicide agents.

The Veteran has set forth his belief that his claimed disease is related to his exposure to Agent Orange during his military service in Vietnam.  However, there is no indication that he possesses the medical expertise to provide a probative opinion on a complex medical question such as the etiology of his encapsulated epithelial thymoma.  See Espiritu, 2 Vet. App. at 494; Jandreau, 492 F.3d at 1377.

In addition, the Veteran has submitted multiple articles and research pertaining to medical problems from Agent Orange exposure.  This evidence does not support his theory because it does not include benign thymomas.  As discussed above, the Veteran's encapsulated epithelial thymoma was benign and not malignant.  The submitted evidence includes a copy of a prior decision by the Board relating to a different veteran, dated in October 2007, wherein the Board granted service connection for malignant thymoma, to include as secondary to Agent Orange exposure.  The Board notes that Board decisions are nonprecedential in nature.  See 38 C.F.R. § 20.1303 (2010).  Nonetheless, the Veteran's case differs from the previous Board decision because the claimed disabilities are not the same.  The February 2010 VA examiner also addressed this aspect of the Veteran's claim.  The examiner noted that the October 2007 Board decision in question granted service connection for malignant thymoma.  The examiner stated that the Veteran's thymoma has clearly been determined to be benign.  Therefore, the Veteran's fact pattern is at odds from the submitted Board decision because he does not have malignant thymoma.

In view of the evidence of record, including the February 2010 VA examiner's opinion, the Board finds that the Veteran's encapsulated epithelial thymoma is not attributable to his active military service, including due to in-service exposure to herbicide agents.  Other than exposure to herbicide agents, the Veteran has not set forth any injury, disease, or event that occurred during his active military service to which his encapsulated epithelial thymoma could plausibly be related.  Additionally, the evidence does not reasonably raise any other theory of entitlement on a direct basis.  As noted previously, the competent medical evidence establishes an onset of the disease approximately 30 years after the Veteran's active military service and shows by the preponderance of the evidence that his encapsulated epithelial thymoma is not related to such service.  Consequently, the Board concludes that service connection is not warranted for encapsulated epithelial thymoma as a disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

For the foregoing reasons, the Board finds that the claim of service connection for encapsulated epithelial thymoma must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for encapsulated epithelial thymoma is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


